Citation Nr: 1019667	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-30 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2006.  In March 2010, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for 
posttraumatic stress disorder (PTSD), assigned a 30 percent 
rating; diabetes mellitus, rated 20 percent disabling; 
peripheral neuropathy of the right and left upper and lower 
extremities, assigned a 10 percent rating for each of the 
four extremities; and coronary artery disease, assigned a 10 
percent rating.  With application of the bilateral factor, 
his combined disability rating is 70 percent.  

2.  The veteran's service-connected disabilities, alone, 
preclude gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU rating are met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed. 

The veteran claims a TDIU rating, asserting that his service-
connected disabilities prevent gainful employment.  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a). 

Service connection is currently in effect for posttraumatic 
stress disorder (PTSD), assigned a 30 percent rating; 
diabetes mellitus, rated 20 percent disabling; peripheral 
neuropathy of the right and left upper and lower extremities, 
assigned a 10 percent rating for each of the four 
extremities; and coronary artery disease, assigned a 10 
percent rating.  With application of the bilateral factor, 
his combined disability rating is 70 percent; thus, he meets 
the criteria for consideration of a TDIU rating on a 
schedular basis.  See 38 C.F.R. § 4.16(a).  Where the 
schedular criteria are met, employment difficulties due to 
age and non-service-connected conditions must be excluded 
when determining entitlement to a TDIU rating.  38 C.F.R. 
§ 4.19.  

According to his TDIU claim, the Veteran last worked in 
October 2005, as a sheet metal worker. He had worked in that 
capacity for 21 years.  He testified at his hearing before 
the undersigned that he primarily installed ventilation 
systems over the cooking line in restaurants, which 
necessitated a lot of overhead work with his hands and 
climbing ladders.  He testified that he could no longer 
maintain this job because of his peripheral neuropathy, and, 
that his service-connected disabilities, taken together, 
preclude any employment for which he would otherwise be 
qualified.  

On a VA PTSD examination in February 2008, the examiner 
concluded that the Veteran was not unemployable due to PTSD, 
and had only mild functional impairment resulting from PTSD.  
On a general medical examination, the examiner found the 
Veteran's service-connected physical disabilities to be 
mildly disabling, and concluded that although the Veteran's 
previous work was strenuous, none of his medical problems 
would produce impairment and inability to function in that 
activity.  

J. Schmidt, D.O. wrote, in June 2008, that the Veteran was no 
longer able to work due to worsening diabetic retinopathy in 
his hands and legs.  He also had occupational impairment due 
to symptoms of PTSD.  

As can be seen, these reports contain contradictory 
conclusions.  Neither is a model of exposition.  The VA 
examiner, however, found that the Veteran did not have any 
evidence of peripheral neuropathy involving the hands, while 
VA treatment records, include nerve conduction studies 
obtained in October 2006, which showed evidence of 
polyneuropathy in both upper extremities.  This more 
sensitive test is more probative.  Moreover, the Board, 
however, finds the Veteran's testimony concerning the effects 
of his service-connected disabilities on his employment to be 
credible and competent.  In this regard, the Veteran is 
competent to testify regarding lay-observable events or 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006).   The VA examiner offered no explanation as to 
why he concluded that the Veteran's service-connected 
disabilities did not cause any impairment in his ability to 
perform the admittedly strenuous activities required by his 
previous job.  

The Board observes that in addition to conflicting medical 
evidence, this veteran is now 65 years old.  Nevertheless, 
employment difficulties due to age must be excluded when 
determining entitlement to a TDIU rating based on service-
connected disability, where, as in this case, the schedular 
criteria are met.  38 C.F.R. § 4.19.  Given the foregoing, 
the Board is not persuaded by the examiner's conclusions that 
no impairment in employability results from the Veteran's 
service-connected disabilities.  Indeed, considering the VA 
treatment records, Dr. Schmidt's report, and the Veteran's 
credible testimony, the evidence appears about evenly divided 
on the question of whether the veteran's service-connected 
disabilities alone (to the exclusion of the adverse effects 
of age and non-service-connected conditions) now prevents 
gainful employment.  Under such circumstances, he is to be 
given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that service-connected 
disabilities preclude gainful employment.  The requirements 
for a TDIU rating are met, and such benefit is granted.


ORDER

Entitlement to a TDIU rating is granted.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


